Exhibit 10.1
 
NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT, dated as of August 16, 2007, is entered into by
and between PSPP HOLDINGS, INC., a Nevada corporation, with headquarters located
at 3425 Ocean Park Boulevard, Suite 107, Santa Monica, California 90405 (the
“Company”), and Kyle Gotshalk (the “Payee”).
 
WITNESSETH:


WHEREAS, the Payee wishes for the Company to execute and deliver a secured
promissory note in the amount as setforth in the Note, in favor of the Payee in
the form attached hereto as Exhibit A (the “Note”);


WHEREAS, in order to induce the Company to execute and deliver the Note, the
Payee desires to enter into this Note Purchase Agreement and make the
representations and warranties to the Company contained herein.


NOW THEREFORE, in consideration of the premises and representations contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
 
1. AGREEMENT TO ISSUE; INVALIDITY OF NOTE; THIRD-PARTY BENEFICIARY.


(a) Note Issuance. The Company agrees to execute and deliver the Note in
consideration for, and subject to, the representations and warranties made by
Payee below as well as the Payee’s covenants set forth in the Note.
 
(b) Invalidity of Note. The Note shall be of no force and effect if any of such
representations and warranties is found to be materially inaccurate at anytime
on or before the maturity date of the Note.
 
(c) Third-Party Beneficiary. The parties hereto intend that the Wilcox Family
Limited Partnership be a third-party beneficiary of this Note Purchase
Agreement.
 
2. REPRESENTATIONS AND WARRANTIES OF THE PAYEE.


The Payee represents and warrants to the Company that:
 
(a) The Series A Preferred Stock. The 1,000,000 shares of Series A preferred
stock (the “Series A Preferred Shares”) that the Company agreed to issue to the
Wilcox Family Limited Partnership as partial consideration for eSafe, Inc. are
duly authorized and, when issued to the Wilcox Family Limited Partnership, will
be duly and validly issued, fully paid and non-assessable. The Company’s board
of directors previously passed a resolution resolving that the 1,000,000 shares
of Series A Preferred Shares include the rights of conversion into 51% of the
Company’s outstanding common stock as of the date executed. The Series A
Preferred Shares constitute all of the authorized Series A preferred stock.
There is no other series of Company preferred stock or any other security of the
Company, other than the Note contemplated hereby, that has any rights senior to
the Series A Preferred Stock.


--------------------------------------------------------------------------------


 
(b) Reporting Company Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its common stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the "1934 Act"), and the common
stock is quoted on the Over-the-Counter Bulletin Board.
 
(c) SEC Documents, Financial Statements. The common stock of the Company is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
filed on a timely basis all reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) (all of the foregoing including filings
incorporated by reference therein being referred to herein as the "SEC
Documents").
 
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the SEC promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
(d) Rule 144 Sales of PSPP Stock. No shares of PSPP common stock have been sold
pursuant to Rule 144 of the Rules and Regulations promulgated under the
Securities Act of 1933 in a manner or amount that violated any of the provisions
of Rule 144.

2

--------------------------------------------------------------------------------


 
(e) Absence of Certain Changes. Since March 31, 2007, there has been no material
adverse change and no material adverse development in the business, properties,
operations, financial condition, or results of operations of the Company.
 
(f) Full Disclosure. There is no fact known to the Payee (other than general
economic conditions known to the public generally) or as disclosed in the
documents referred to in Section 2(c), that has not been disclosed in writing to
the Company that (i) would reasonably be expected to have a material adverse
effect on the business or financial condition of the Company or (ii) would
reasonably be expected to materially and adversely affect the ability of the
Company to perform its obligations pursuant to this Agreement.
 
3. GOVERNING LAW: MISCELLANEOUS. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada. The parties
hereto agree that any action arising under or relating to this Agreement shall
lie within the exclusive jurisdiction of the state and federal courts located in
Clark County of the State of Nevada. Payee agrees not to commence any action
arising under or relating to this agreement in any other jurisdiction. A
facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. This Agreement may be amended only by an
instrument in writing signed by the party to be charged with enforcement. This
Agreement contains the entire agreement of the parties with respect to the
subject matter hereto, superceding all prior agreements, understandings or
discussions.
 
4. NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the following addresses, or at such
other addresses as a party may designate by ten days advance written notice to
each of the other parties hereto.



 
COMPANY:
PSPP HOLDINGS, INC.
     
3435 Ocean Park Blvd., Suite 107
     
Santa Monica, CA 90405
     
Attention: Larry Wilcox
     
Telecopier No.: (____) _________
           
PAYEE::
KYLE GOTSHALK
                     
Telecopier No.:
 

 
5. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and the Payee have caused this Agreement to be
executed on the date as first written above.
 
PSPP HOLDINGS, INC.
KYLE GOTSHALK        
By:
     
Larry Wilcox
     
Chairman of the Board
   


4

--------------------------------------------------------------------------------


 
Exhibit A
 
[INSERT FINAL SECURED PROMISSORY NOTE]


--------------------------------------------------------------------------------


 